DETAILED ACTION
In the Reply filed on 11/03/2022, claims 1-21 are pending. Claims 1, 7-9, 16-17, 20 are currently amended. Claims 1-21 are considered in the current Office Action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Previous Objections/Rejections
Previous objection to the specification has been withdrawn based on the Applicant’s amendment.
Previous claim objections have been withdrawn based on the Applicant’s amendment. However, new objection has been established.
35 USC 112(b) rejection of claims 1-21 are withdrawn based on the Applicant’s amendment. 
35 USC 102 rejection of claims 1-2, 4-10, 12-18, and 20-21 as anticipated by Almquist have been maintained in view of the Applicant’s arguments. See Response to Arguments below.
35 USC 103 rejection of claims 2-3, 10-11, and 18-19 as obvious over Almquist and Thiel have been maintained in view of the Applicant’s arguments. See Response to Arguments below. 
Claim Objections
Claim 16 is objected to because of the following informalities:  the phrase “(d) repeat (a)-(d) until ceasing generation of the base layers” should read as “(d) repeat (a)-(c) until ceasing generation of the base layers”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-10, 12-18, and 20-21 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by USP5,174,931 (“Almquist et al” hereinafter Almquist).
Regarding Claim 1, Almquist teaches a three-dimensional (3D) printing system for manufacturing a three-dimensional (3D) article (abstract) comprising: 
a resin vessel for containing a volume of resin having a resin upper surface (Figure 1, tank 10 holds a bath of polymerizable fluid 11 with an upper surface 20); 
an imaging system (Figure 1, radiation source 24) configured to selectively cure a layer of the resin over a build plane (Figure 1 and Col. 8, lines 7-13); 
a build plate having a plate upper surface (Figure 1, support platform 12 has an upper surface); 
a vertical positioner (Figure 1, frame elements 13 and 14 can be raised and lowered, Col.7, lines 55-58);
a resin level sensor (Figure 1, radiation sensor 22 and radiation source 21 detects the level of the upper surface 20 of the bath 11, Col. 7, line 66-Col.8, line 2); 
a volume compensator (VC) (Figure 1, plunger or piston 17); and 
a controller (Figure 1, level control system) configured to: operate the VC to maintain the resin upper surface coincident to the build plane to within a specified vertical tolerance range (Col. 8, lines 5-6, a control system is provided to control the movement of the plunger by motor to control the level of the upper surface of polymerizable liquid within the tank, Col.7, lines 61-65); operate the imaging system and the vertical positioner to generate a plurality of base layers upon the plate upper surface (Figure 1, 3D object 40 is generated using radiation source 24 while moving the frames 13 and 14); receive a first signal responsive to vertical motion of the resin upper surface (Col. 6, lines 15-25); analyze the first signal to determine a metric that is related to an extent of immersion of the plate upper surface below the resin upper surface during formation of the base layers (Col. 6, lines 15-31 and Col. 13, lines 11-20); and operate the imaging system and the vertical positioner to begin generation of the 3D article after the metric has reached a predefined threshold (Col. 6, lines 32-38 and Col. 9, lines 9-15).  
Regarding Claim 2, Almquist teaches the three-dimensional (3D) printing system of claim 1 wherein the controller is further configured to generate frangible features that allow physical breakage between the 3D article and the base layers (Col. 8, lines 39-44, the first several layers will be removed after the part has been built).  
Regarding Claim 4, Almquist teaches the three-dimensional (3D) printing system of claim 1 wherein the VC (Figure 1, plunger or piston 17) includes: a compensation volume (CV) (Figure 1, the volume above the working surface and Col.6, lines 12-15); a compensation volume positioner (CVP) (Figure 1, motor 18 for raising and lowering the plunger 17); and a compensation volume position sensor (CVPS) that outputs a position signal indicative of a vertical position of the CVP (Col. 22, lines 26-30, the plunger position is identified with a mnemonic), the first signal is the position signal from the CVPS (Col. 5, lines 54-59 and Col. 13, lines 11-20). 
Regarding Claim 5, Almquist teaches the three-dimensional (3D) printing system of claim 4 wherein the metric is a slope of a curve of the position of the CV versus layer, generation of the 3D article begins after the slope is below a certain threshold (Col. 13, lines 11-20).  
Regarding Claim 6, Almquist teaches the three-dimensional (3D) printing system of claim 4 wherein operating the VC includes: (a) analyzing the signal from the resin level sensor to determine whether the resin upper surface is above or below the tolerance range (Col. 5, lines 54-59 and Col. 12, lines 41-59, the working fluid level will result in a change in the electrical signal emitted by the bi-cell photodetector which will result in a signal being sent to the stepper motor to drive the plunger); (b) if the resin upper surface is above the tolerance range, operating the CVP to raise the CV to lower the resin upper surface toward to within the tolerance range; (c) if the resin upper surface is below the tolerance range, operating the CVP to lower the CV to raise the resin upper surface toward to within the tolerance range (Col. 12, lines 41-59, plunger will go up or down as needed to maintain the level of the working surface); and (d) repeat (a) - (c) (Col. 22, lines 19-33, the process repeated).  
Regarding Claim 7, Almquist teaches the three-dimensional (3D) printing system of claim 1 wherein generating the base layers (Col. 5, lines 31-41) includes the steps of: (a) operating the vertical positioner to position the plate upper surface or cured resin upper surface at a distance D below the build plane (Col. 6, lines 15-21), the distance D equals at least two times t, t equals a single slice thickness (Col. 14, line 66 – Col. 15, line 2, assuming a layer thickness of 20mils for the next layer, the blade clearance for the first sweep might be 60mils, which is three times t. For the blade to have a first sweep of 60mils, there must be at least 60mils distance between the build plane and the cured resin upper surface); (b) operating the vertical positioner to position the plate upper surface at a distance t below the build plane (Col. 6, lines 22-25); (c) operating a planarizing module to planarize a thickness of a layer of uncured resin to a thickness t (Col. 6, lines 22-25, the excess resin are swept away by a sweepable member); (d) operate the imaging system to selectively harden the layer of uncured resin (Col. 8, lines 7-13); and (e) repeat (a) - (d) until ceasing generation of the base layers (Col.9, lines 25-26, a series of transformed layers are built up in the aforesaid manner). 
Regarding Claim 8, Almquist teaches the three-dimensional (3D) printing system of claim 1 wherein generating the layers defining the support scaffold and the 3D article includes: (a) operating the vertical positioner to position the plate upper surface at a distance t below the build plane (Col. 6, lines 22-25); (b) operating a planarizing module to reduce a thickness of a layer of uncured resin to a thickness generally equal to t (Col. 6, lines 22-25, the excess resin are swept away by a sweepable member); (c) operate the imaging system to selectively harden the layer of uncured resin (Col. 8, lines 7-13); and (d) repeat (a) - (c) until ceasing generation of the base layers (Col.9, lines 25-26, a series of transformed layers are built up in the aforesaid manner).  
Regarding Claim 9, Almquist teaches a method of manufacturing a three-dimensional (3D) article (abstract), the method performed by a controller (Figure 1, computer control system 25) configured to operate a 3D printing system, the 3D printing system (Figure 1) including: 
a resin vessel for containing a volume of resin having a resin upper surface (Figure 1, tank 10 holds a bath o polymerizable fluid 11 with an upper surface 20); 
an imaging system (Figure 1, radiation source 24) configured to selectively cure a layer of the resin over a build plane (Figure 1 and Col. 8, lines 7-13); 
a build plate having a plate upper surface (Figure 1, support platform 12 has an upper surface); 
a vertical positioner (Figure 1, frame elements 13 and 14 can be raised and lowered, Col.7, lines 55-58);
a resin level sensor (Figure 1, radiation sensor 22 and radiation source 21 detects the level of the upper surface 20 of the bath 11, Col. 7, line 66-Col.8, line 2); 
a volume compensator (VC) (Figure 1, plunger or piston 17); and 
the method (abstract) comprising: monitoring the resin level sensor (Col. 13, lines 21-27) and operating the volume compensator (VC) to maintain the resin upper surface coincident to a build plane within a specified vertical tolerance range (Col. 8, lines 5-6, a control system is provided to control the movement of the plunger by motor to control the level of the upper surface of polymerizable liquid within the tank, Col.7, lines 61-65); operating a vertical positioner and an imaging system to generate a plurality of base layers upon a plate upper surface (Figure 1, 3D object 40 is generated using radiation source 24 while moving the frames 13 and 14); receiving a first signal responsive to vertical motion of the resin upper surface (Col. 6, lines 15-25); analyzing the first signal to determine a metric that is related to an extent of immersion of the plate upper surface below the resin upper surface during formation of the base layers (Col. 6, lines 15-31 and Col. 13, lines 11-20); and operating the imaging system and the vertical positioner to begin generation of the 3D article after the metric has reached a threshold (Col. 6, lines 32-38 and Col. 9, lines 9-15).  
Regarding Claim 10, Almquist teaches the method of claim 9 further comprising generating frangible features that allow physical breakage between the 3D article and the base layers (Col. 8, lines 39-44, the first several layers will be removed after the part has been built).  
Regarding Claim 12, Almquist teaches the method of claim 9 wherein the VC (Figure 1, plunger or piston 17) includes: a compensation volume (CV) (Figure 1, the volume above the working surface and Col.6, lines 12-15); a compensation volume positioner (CVP) (Figure 1, motor 18 for raising and lowering the plunger 17); and a compensation volume position sensor (CVPS) that outputs a position signal indicative of a vertical position of the CVP (Col. 22, lines 26-30, the plunger position is identified with a mnemonic), the first signal is the position signal from the CVPS (Col. 5, lines 54-59 and Col. 13, lines 11-20).  
Regarding Claim 13, Almquist teaches the method of claim 12 wherein the metric is a slope of a curve of the position of the CV versus layer, generation of the 3D article begins after the slope is below a certain threshold (Col. 13, lines 11-20).  
Regarding Claim 14, Almquist teaches the method of claim 12 wherein operating the VC includes: (a) analyzing the signal from the resin level sensor to determine whether the resin upper surface is above or below the tolerance range (Col. 5, lines 54-59 and Col. 12, lines 41-59, the working fluid level will result in a change in the electrical signal emitted by the bi-cell photodetector which will result in a signal being sent to the stepper motor to drive the plunger); (b) if the resin upper surface is above the tolerance range, operating the CVP to raise the CV to lower the resin upper surface toward to within the tolerance range (Col. 12, lines 41-59, plunger will go up or down as needed to maintain the level of the working surface); (c) if the resin upper surface is below the tolerance range, operating the CVP to lower the CV to raise the resin upper surface toward to within the tolerance range (Col. 12, lines 41-59, plunger will go up or down as needed to maintain the level of the working surface); and (d) repeat (a) - (c) (Col. 22, lines 19-33, the process repeated).  
Regarding Claim 15, Almquist teaches the method of claim 9 wherein generating the base layers (Col. 5, lines 31-41) includes: (a) operating the vertical positioner to position the plate upper surface or cured resin upper surface at a distance D below the build plane (Col. 6, lines 15-21), the distance D equals at least two times t, t equals a single slice thickness (Col. 14, line 66 – Col. 15, line 2, assuming a layer thickness of 20mils for the next layer, the blade clearance for the first sweep might be 60mils, which is three times t. For the blade to have a first sweep of 60mils, there must be at least 60mils distance between the build plane and the cured resin upper surface); (b) operating the vertical positioner to position the plate upper surface at a distance generally equal to t below the build plane (Col. 6, lines 22-25); (c) operating a planarizing module to reduce a thickness of a layer of uncured resin to a thickness generally equal to t (Col. 6, lines 22-25, the excess resin are swept away by a sweepable member); (d) operate the imaging system to selectively harden the layer of uncured resin (Col. 8, lines 7-13); and (e) repeat (a) - (d) until ceasing generation of the base layers (Col.9, lines 25-26, a series of transformed layers are built up in the aforesaid manner).  
Regarding Claim 16, Almquist teaches the method of claim 9 wherein generating the layers defining the support scaffold and the 3D article include: (a) operating the vertical positioner to position the plate upper surface at a distance t below the build plane (Col. 6, lines 22-25); (b) operating a planarizing module to reduce a thickness of a layer of uncured resin to a thickness generally equal to t (Col. 6, lines 22-25, the excess resin are swept away by a sweepable member); (c) operate the imaging system to selectively harden the layer of uncured resin (Col. 8, lines 7-13); and (d) repeat (a) - (d) until ceasing generation of the base layers (Col.9, lines 25-26, a series of transformed layers are built up in the aforesaid manner).  
Regarding Claim 17, Almquist teaches a non-transient storage media storing software instructions (Col. 20, line 46, sample recoating software), that when executed by a processor (Col. 13, lines 21-25 and Col. 20, lines 47-57), operate a 3D printing system to fabricate a 3D article (Col. 20, lines 47-49), the 3D printing system (Figure 1) including: 
a resin vessel for containing a volume of resin having a resin upper surface (Figure 1, tank 10 holds a bath o polymerizable fluid 11 with an upper surface 20); 
an imaging system (Figure 1, radiation source 24) configured to selectively cure a layer of the resin over a build plane (Figure 1 and Col. 8, lines 7-13); 
a build plate having a plate upper surface (Figure 1, support platform 12 has an upper surface); 
a vertical positioner (Figure 1, frame elements 13 and 14 can be raised and lowered, Col.7, lines 55-58);
a resin level sensor (Figure 1, radiation sensor 22 and radiation source 21 detects the level of the upper surface 20 of the bath 11, Col. 7, line 66-Col.8, line 2); 
a volume compensator (VC) (Figure 1, plunger or piston 17); and 
when executed by the processor, the software instructions (Col. 20, line 46, sample recoating software) perform the following steps: monitoring the resin level sensor (Col. 13, lines 21-27) and operate the volume compensator (VC) to maintain a resin upper surface coincident to the build plane within a specified vertical tolerance range (Col. 21, lines 12-15 and Col. 8, lines 5-6, a control system is provided to control the movement of the plunger by motor to control the level of the upper surface of polymerizable liquid within the tank); operating the vertical positioner and the imaging system to generate a plurality of base layers upon the plate upper surface (Figure 1, 3D object 40 is generated using radiation source 24 while moving the frames 13 and 14 and Col. 8, lines 7-17); receiving a first signal responsive to vertical motion of the resin upper surface (Col. 21, lines 12-21 and Col. 6, lines 15-25); analyzing the first signal to determine a metric that is related to an extent of immersion of the plate upper surface below the resin upper surface during formation of the base layers (Col. 6, lines 15-31 and Col. 13, lines 11-20); and operating the imaging system and the vertical positioner to begin generation of the 3D article after the metric has reached a threshold (Col. 6, lines 32-38 and Col. 9, lines 9-15).  
Regarding Claim 18, Almquist teaches the non-transient storage media of claim 17 wherein the steps further include generating frangible features that allow physical breakage between the 3D article and the base layers (Col. 8, lines 39-44, the first several layers will be removed after the part has been built).    
Regarding Claim 20, Almquist teaches the non-transient storage media of claim 17 wherein the VC (Figure 1, plunger or piston 17) includes: a compensation volume (CV) (Figure 1, the volume above the working surface and Col.6, lines 12-15); a compensation volume positioner (CVP) (Figure 1, motor 18 for raising and lowering the plunger 17); and a compensation volume position sensor (CVPS) that outputs a position signal indicative of a vertical position of the CVP (Col. 22, lines 26-30, the plunger position is identified with a mnemonic), the first signal is the position signal from the CVPS (Col. 5, lines 54-59 and Col. 13, lines 11-20).
Regarding Claim 21, Almquist teaches the non-transient storage media of claim 20 the metric is a slope of a curve of the position of the CV versus layer, generation of the 3D article begins after the slope is below a certain threshold (Col. 13, lines 11-20).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3, 10-11, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over US5,174,931 (“Almquist et al” hereinafter Almquist) as applied to claim 1 above, and further in view of US2016/0311024 (Thiel).
Regarding Claim 2, Almquist teaches the three-dimensional (3D) printing system of claim 1 but fails to explicitly teach wherein the controller is further configured to generate frangible features that allow physical breakage between the 3D article and the base layers.
However, Thiel teaches wherein the controller is further configured to generate frangible features that allow physical breakage between the 3D article and the base layers (Figure 3b, in the support structure 40, the weakened region 40b is formed in that the build-up material 13 is solidified so that the cross-sectional area of the support structure 40 in the weakened region 40 b is smaller than the cross-sectional area of the non-weakened regions 40 a after the solidification of the build-up material 13 [0036]).
Almquist and Thiel are considered to be analogous to the claimed invention because both are in the same field of additive manufacturing by layer-by-layer application and selective solidification of a build-up material. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified the 3D printing system as taught by Almquist to generate frangible features that allow physical breakage between the 3D article and the base layers as taught by Thiel to facilitate the removal of the object from the platform in a rapidly and simple manner ([0040]). 
Regarding Claim 3, the modified Almquist teaches the three-dimensional (3D) printing system of claim 2 but fails to explicitly teach wherein the controller is further configured to generate a support scaffold that couples the frangible features to the base layers.
However, Thiel teaches wherein the controller is further configured to generate a support scaffold that couples the frangible features to the base layers (Figure 3a, the non-weakened region 40a connects the weakened region 40b and the object 2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified the 3D printing system as taught by Almquist to generate a support scaffold that couples the frangible features to the base layers as taught by Thiel for the same reason set forward in claim 2. 
Regarding Claim 10, Almquist teaches the method of claim 9 but fails to explicitly teaches further comprising generating frangible features that allow physical breakage between the 3D article and the base layers.
However, Thiel teaches wherein the controller is further configured to generate frangible features that allow physical breakage between the 3D article and the base layers (Figure 3b, in the support structure 40, the weakened region 40b is formed in that the build-up material 13 is solidified so that the cross-sectional area of the support structure 40 in the weakened region 40 b is smaller than the cross-sectional area of the non-weakened regions 40 a after the solidification of the build-up material 13 [0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified the 3D printing system as taught by Almquist to generate frangible features that allow physical breakage between the 3D article and the base layers as taught by Thiel to facilitate the removal of the object from the platform in a rapidly and simple manner ([0040]). 
Regarding Claim 11, the modified Almquist teaches the method of claim 10 but fails to explicitly teaches further comprising generating a support scaffold that couples the frangible features to the base layers.  
However, Thiel teaches wherein the controller is further configured to generate a support scaffold that couples the frangible features to the base layers (Figure 3a, the non-weakened region 40a connects the weakened region 40b and the object 2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified the 3D printing system as taught by Almquist to generate a support scaffold that couples the frangible features to the base layers as taught by Thiel for the same reason set forward in claim 10.
Regarding Claim 18, Almquist teaches the non-transient storage media of claim 17 but fails to explicitly teaches wherein the steps further include generating frangible features that allow physical breakage between the 3D article and the base layers.
However, Thiel teaches wherein the controller is further configured to generate frangible features that allow physical breakage between the 3D article and the base layers (Figure 3b, in the support structure 40, the weakened region 40b is formed in that the build-up material 13 is solidified so that the cross-sectional area of the support structure 40 in the weakened region 40 b is smaller than the cross-sectional area of the non-weakened regions 40 a after the solidification of the build-up material 13 [0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified the 3D printing system as taught by Almquist to generate frangible features that allow physical breakage between the 3D article and the base layers as taught by Thiel to facilitate the removal of the object from the platform in a rapidly and simple manner ([0040]). 
Regarding Claim 19, the modified Almquist teaches the non-transient storage media of claim 18 but fails to explicitly teach wherein the steps further include generating a support scaffold that couples the frangible features to the base layers.  
However, Thiel teaches wherein the controller is further configured to generate a support scaffold that couples the frangible features to the base layers (Figure 3a, the non-weakened region 40a connects the weakened region 40b and the object 2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified the 3D printing system as taught by Almquist to generate a support scaffold that couples the frangible features to the base layers as taught by Thiel for the same reason set forward in claim 10. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 9, and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 15 of copending Application No. 17/391,459 (reference application, hereinafter ‘459). 
Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1, 8, and 15 of reference application ‘459 discloses all of the scope of limitations claims 1, 9, and 17 of the instant application.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed 11/03/2022 have been fully considered but they are not persuasive. 
The Applicant argues the prior art Almquist fails to solve the same problem as disclosed by the instant application. In particular, Almquist only discloses how to maintain a resin level at a given height and does not solve the non-flatness of the build plate. 
The Examiner respectfully disagrees. The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (MPEP 2144. IV). In this case, Almquist reference does not have to solve the same problem as the instant application. As long as the Almquist teaches all of the structural and functional limitations of the claimed subject matter, which it does (see rejections above), then the claimed subject matter cannot be patentable. Furthermore, under the broadest reasonable interpretation (BRI), the words of a claim must be given their plain meaning unless such meaning is inconsistent with the specification, and it is improper to import claim limitations from the specification into the claim. In this case, none of the claim language captured the concept of control the flatness of the build plate. Thus, the current claim language cannot give it any patentable weights. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINWEN (Cindy) YE whose telephone number is (571)272-3010. The examiner can normally be reached Monday - Thursday 8:30 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

XINWEN (CINDY) YE
Examiner
Art Unit 1754


/LEITH S SHAFI/Primary Examiner, Art Unit 1744